DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
On pg. 1, the heading “REALTED APPLCIATIONS” should read --RELATED APPLICATIONS--.
In para. 0009, line 2, “targe” should read --target--.
In para. 0009, line 5, “identified” should read --identify--.
In para. 0010, line 3, “recording” should read --records--.
In para. 0010, line 4, “identified” should read --identify--.
In para. 0019, line 2, “may comprises of” should read --may comprise--.
In para. 0026, line 3, “sown” should read --shown--.
In para. 0029, line 2, “wireless network 24” should read --wireless network 30-- (consistent with Fig. 1 and para. 0029, line 3).
In the Abstract, line 2, “receiving” should read --receives--, and “performing” should read --performs--.
In the Abstract, line 3, “to identified” should read --to identify--.
Appropriate correction is required.
Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities:  
In claim 1, line 4, “to identified” should read --to identify--.
In claim 10, line 5, “to identified” should read --to identify--.
In claim 17, line 5, “to identified” should read --to identify--.
In claim 17, the period at the end of line 6 should be replaced with a semi-colon and the word --and-- should be inserted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, it is unclear whether “a plurality of target modules” refers to a plurality of the target modules as described in claim 10, or to an additional plurality of target modules. For that reason, it is unclear whether the plurality of target modules in claim 11 must each include a camera as described with respect to the at least one target module in claim 10. If so, then it is unclear how the camera of each of the target modules is functionally related to the target that is recited in the context of functional limitations of the first camera in claim 10 (e.g., whether each camera takes and records images of its own corresponding target, or whether all the cameras may take and record images of the same target). 
Regarding claim 14, the limitation “the target” in line 2 is unclear, because claim 11 (from which claim 14 depends, via claim 13) recites “a plurality of target modules,” which would appear in view of Applicant’s specification and drawings to include a plurality of targets (one for each target module; see Applicant’s Fig. 4B). It is unclear whether the reference to “the target” (singular) in claim 14 refers to the target of each of the target modules, to one of the targets of the target modules, or to the one target of claim 11, e.g., shared between the plurality of target modules.
Regarding claim 17, the limitation “the images” in lines 4 and 5 render the claim indefinite, because it is unclear whether “the images” in each instance refers to the images taken and recorded by the first camera and/or the images recorded by the second camera.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Stender et al. (US Patent Pub. 2003/0082502, hereinafter Stender).
Regarding claim 1, Stender discloses a target shooting tracking system (Fig. 1; para. 0007-0008), comprising: a first camera (digital capture device 26 comprising a digital camera or camcorder; para. 0063, lines 12-14) taking and recording images (at step 514 in Fig. 5, and step 910 in Fig. 9; para. 0066, lines 17-18, and para. 0071, lines 13-14); and an image processor (para. 0008, lines 4-7, “computer software for the computer for processing images”; laptop computer shown in Fig. 1, para. 0062, lines 42-48, with software for image processing as described in para. 0075) receiving and performing image subtraction on the images to identify a latest marking on a target (16, Fig. 1; at step 916 in Fig. 9, “perform image subtraction to find where the shot hit the target”; Figs. 10A-B, para. 0072; para. 0075, lines 4-13).
Regarding claim 2, Stender further discloses the image processor color codes all markings. See Fig. 9, steps 924 and 925, and para. 0071, lines 32-36: “The system highlights all of the previous shots made on the target in a distinguishing color (e.g., yellow) and highlights the most recent shot to the target in a different, distinguishing color (e.g., red) in step 925.”
Regarding claim 4, Stender further discloses a display (para. 0008, line 4, “a computer with a display”; para. 0071, lines 31-32, “computer screen”) to show a final target (i.e., an image of the target 16 showing color-coded markings of all previous shots and the most recent shot when all shots have been fired; para, 0071, lines 31-38).
Regarding claim 5, Stender further discloses the display is part of a portable computing device (para. 0008, line 4, “computer with a display”; see computer screen of portable laptop computer clearly illustrated in Fig. 1).
Regarding claim 7, Stender further discloses a scope (spotting scope 24, Fig. 1; para. 0062, lines 5-6), the camera (26) coupled to a lens end of the scope (at the ocular lens end as shown in Fig. 1).
Regarding claim 10, Stender discloses a target shooting tracking system (Fig. 1; para. 0007-0008), comprising: at least one target module comprising a first camera (digital capture device 26 comprising a digital camera or camcorder; para. 0063, lines 12-14) taking and recording images of a target (at step 514 in Fig. 5, and step 910 in Fig. 9; para. 0066, lines 17-18, and para. 0071, lines 13-14); and an image processor (para. 0008, lines 4-7, “computer software for the computer for processing images”; laptop computer shown in Fig. 1, para. 0062, lines 42-48, with software for image processing as described in para. 0075) receiving and performing image subtraction on the images to identify a latest marking on a target (at step 916 in Fig. 9, “perform image subtraction to find where the shot hit the target”; Figs. 10A-B, para. 0072; para. 0075, lines 4-13), wherein the image processor color codes the latest marking to highlight the latest marking (Fig. 9, steps 924 and 925; para. 0071, lines 32-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Miller et al. (US Patent No. 10,458,758, hereinafter Miller).
Regarding claim 3, Stender teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stender further discloses the image processor color codes all markings (Fig. 9, steps 924 and 925; para. 0071, lines 32-36), wherein a newest marking is a different, distinguishing color (para. 0071, lines 34-36). Stender does not explicitly teach indicating a timing of each marking (because Stender describes all of the previous markings being the same color, such that the timing of markings other than the newest marking does not appear to be indicated by the color-coding), and Stender does not explicitly teach the newest marking being a brightest color. However, in the art of target shooting tracking systems, Miller teaches a system configured to color code all markings on a target (Fig. 5; col. 5, lines 29-31, “most recent hit may be a selected bright color with the previous hits displayed in a different shade or dim color”) to indicate a timing of each marking (col. 6, lines 59-61, the hits may “use color shading to indicate the hit history”), wherein a newest marking is a brightest color. See col. 6, lines 62-64: “The first hit can be black while the last hit is bright green. All hits between will be shaded using a gradient/interpolation calculation.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the image processor of Stender to color code all markings to indicate a timing of each marking, with the newest marking being the brightest color, as taught by Miller, in order to permit a user to visually analyze the hit history (Miller, col. 6, lines 58-64).
Regarding claim 6, Stender teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stender further discloses a display (para. 0008, line 4, “a computer with a display”; para. 0071, lines 31-32, “computer screen”) to show a final target (i.e., an image of the target 16 showing color-coded markings of all previous shots and the most recent shot when all shots have been fired; para. 0071, lines 31-38), wherein the image processor color codes all markings on the final target (Fig. 9, steps 924 and 925). Stender does not explicitly teach indicating a timing of each marking (because Stender describes all of the previous markings being the same color, such that the timing of markings other than the newest marking does not appear to be indicated by the color coding). However, in the art of target shooting tracking systems, Miller teaches a system configured to color code all markings on a target (Fig. 5; col. 5, lines 29-31, “most recent hit may be a selected bright color with the previous hits displayed in a different shade or dim color”) to indicate a timing of each marking (col. 6, lines 59-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the image processor of Stender to color code all markings to indicate a timing of each marking, as taught by Miller, in order to permit a user to visually analyze the hit history (Miller, col. 6, lines 58-64).
Claims 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Skrepetos (US Patent No. 10,247,517, hereinafter Skrepetos).
Regarding claim 8, Stender teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stender does not teach a second camera recording body movement images of a user. However, Skrepetos teaches a similar target shooting tracking system (similarly including a first camera 20, Fig. 13, taking and recording images of a target T, col. 14, lines 41-47) comprising a second camera (21, Fig. 13) recording body movement images of a user (col. 14, lines 44-46, “[s]econd camera 21 is aimed at the shooter to record technique, body position, etc.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stender by adding a second camera recording body movement images of a user, as taught by Skrepetos, in order to “aid training by allowing the shooter to review the images and note body position, hand position, follow-through, and other aspects of firearm handling before, during, and after a shot fired to critique and improve technique” (Skrepetos, col. 14, lines 60-65).
Regarding claim 9, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 8. Skrepetos further teaches a server (col. 16, lines 38-41, “the ‘cloud’”) receiving the images from the first camera (20, Fig. 13) and body movement images of the user (col. 16, lines 39-40, “all shooting profile data, images, etc. associated with each user”) for analysis and providing feedback to adjust body position (col. 14, lines 60-65; col. 15, lines 59-64).
Regarding claim 17, Stender discloses a target shooting tracking system (Fig. 1; para. 0007-0008), comprising: a first camera (digital capture device 26 comprising a digital camera or camcorder; para. 0063, lines 12-14) taking and recording images of a target (at step 514 in Fig. 5, and step 910 in Fig. 9; para. 0066, lines 17-18, and para. 0071, lines 13-14); and an image processor (para. 0008, lines 4-7, “computer software for the computer for processing images”; laptop computer shown in Fig. 1, para. 0062, lines 42-48, with software for image processing as described in para. 0075) receiving and performing image subtraction on the images to identify a latest marking on a target (at step 916 in Fig. 9, “perform image subtraction to find where the shot hit the target”; Figs. 10A-B, para. 0072; para. 0075, lines 4-13), wherein the image processor color codes the latest marking (Fig. 9, step 925; para. 0071, lines 32-36); and a display (para. 0008, line 4, “a computer with a display”; para. 0071, lines 31-32, “computer screen”) to show the target (16) with the latest marking being color coded (para, 0071, lines 31-38).
Stender does not teach a second camera recording body movement images of a user. However, Skrepetos teaches a similar target shooting tracking system (similarly including a first camera 20, Fig. 13, taking and recording images of a target T, col. 14, lines 41-47) comprising a second camera (21, Fig. 13) recording body movement images of a user (col. 14, lines 44-46, “[s]econd camera 21 is aimed at the shooter to record technique, body position, etc.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stender by adding a second camera recording body movement images of a user, as taught by Skrepetos, in order to “aid training by allowing the shooter to review the images and note body position, hand position, follow-through, and other aspects of firearm handling before, during, and after a shot fired to critique and improve technique” (Skrepetos, col. 14, lines 60-65).
Regarding claim 18, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 17. Stender further discloses a scope (spotting scope 24, Fig. 1; para. 0062, lines 5-6), the first camera (26) coupled to a lens end of the scope (at the ocular lens end as shown in Fig. 1).
Regarding claim 19, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 17. Skrepetos further teaches a server (col. 16, lines 38-41, “the ‘cloud’”) receiving the images from the first camera (20, Fig. 13) and body movement images of the user (col. 16, lines 39-40, “all shooting profile data, images, etc. associated with each user”) for analysis and providing feedback to adjust body position (col. 14, lines 60-65; col. 15, lines 59-64).
Regarding claim 20, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 19. Skrepetos further teaches the server receives the images from the first camera and body movement images of the user (as discussed above) wirelessly over a network (col. 9, lines 13-16, “over WiFi”; col. 14, lines 35-36, “uploaded to the Cloud”; col. 14, lines 46-47, “by … wireless connections”; col. 16, lines 38-41, “to upload … images, etc., associated with each user in the ‘cloud’”).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Lenoff (US Patent Pub. 2013/0341869, hereinafter Lenoff).
Regarding claim 11, Stender teaches the claimed invention substantially as claimed, as set forth above for claim 10. Stender does not teach a plurality of linearly aligned target modules. However, in the art of target shooting tracking systems, Lenoff teaches (Fig. 6) linearly aligning a plurality of target modules (front and back target sheets 650, 660, each having a respective camera 620, 630; para. 0080-0082) to calculate additional shooting parameters such as speed or firing rate of projectiles (para. 0065) or projectile trajectory information (Figs. 21A-B; para. 0119). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stender by linearly aligning a plurality of the target modules, as suggested by Lenoff, in order to calculate additional shooting parameters such as projectile speed or trajectory.
Regarding claim 12, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 11. Stender does not explicitly teach a laser. However, Lenoff further teaches a laser (para. 0098, e.g., from a laser shooting device) configured to be directed at the target modules (650, 660). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stender to include a laser as taught by Lenoff, so that the system can be used without live fire. The limitation “to linearly align each of the plurality of target modules” describes an intended use of the claimed laser. With respect to statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, the prior art teaches all of the claimed structural features, including a laser as taught by Lenoff, and the laser taught by Lenoff would be capable of use for linearly aligning the target modules as claimed (e.g., by directing the laser toward the target modules when setting up the system).
Regarding claim 13, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 11. Lenoff further teaches an image processor (para. 0064, “a computer system” comprising at least one processor, para. 0066) receives hit location information from each of the plurality of target modules (i.e., from anterior camera 46 and posterior camera 48; para. 0064) and generates a trajectory (1045, Figs. 21A-B) of a projectile (para. 0119).
Regarding claim 14, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 13. Stender further discloses a display (para. 0008, line 4, “a computer with a display”; para. 0071, lines 31-32, “computer screen”) to show the latest marking on the target (i.e., an image of the target 16 showing color-coded marking of most recent shot; para, 0071, lines 31-38). The limitation “to show … the trajectory of the projectile” describes an intended use of the display. As noted above, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, the prior art teaches all of the claimed structural features, including a display as taught by Stender, and the display of Stender would be capable of use for showing the trajectory of the projectiles as claimed. If there is any doubt regarding the examiner’s interpretation of the limitation “to show … the trajectory of the projectile” as an intended use of the display, of which Stender’s display would be capable, then the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Stender by configuring the display to show the trajectory of the projectile, in order to make the trajectory information available to the shooter for training purposes.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Lenoff, in further view of Skrepetos.
Regarding claim 15, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 11. Stender does not teach a second camera recording body movement images of a user. However, Skrepetos teaches a similar target shooting tracking system (similarly including a first camera 20, Fig. 13, taking and recording images of a target T, col. 14, lines 41-47) comprising a second camera (21, Fig. 13) recording body movement images of a user (col. 14, lines 44-46, “[s]econd camera 21 is aimed at the shooter to record technique, body position, etc.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Stender by adding a second camera recording body movement images of a user, as taught by Skrepetos, in order to “aid training by allowing the shooter to review the images and note body position, hand position, follow-through, and other aspects of firearm handling before, during, and after a shot fired to critique and improve technique” (Skrepetos, col. 14, lines 60-65).
Regarding claim 16, the modified Stender teaches the claimed invention substantially as claimed, as set forth above for claim 15. Skrepetos further teaches a server (col. 16, lines 38-41, “the ‘cloud’”) receiving the images from the first camera (20, Fig. 13) and body movement images of the user (col. 16, lines 39-40, “all shooting profile data, images, etc. associated with each user”) for analysis and providing feedback to adjust body position (col. 14, lines 60-65; col. 15, lines 59-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weissler (US Patent Pub. 2012/0258432) discloses a target shooting tracking system comprising a camera taking and recording images of a target, and an image processor receiving and performing image subtraction on the images to identify a latest marking on the target. The image processor codes all markings indicating a timing of each marking (para. 0041).
Popa-Simil (US Patent No. 9,010,002) discloses a target shooting tracking system (Fig. 9) comprising a plurality of linearly aligned target modules (col. 31, lines 23-39) for determining ballistic evolution in several places along a projectile trajectory.
Hodge (US Patent No. 8,862,431) discloses a projectile tracking system comprising aligned target modules and a display showing a trajectory of a projectile through the target modules (Fig. 9, col. 8, line 66- col. 9, line 12; Fig. 19, col. 14, lines 12-39).
The following references listed by Applicant in the specification have been considered by the examiner: US Patent No. 4,949,972; US Patent No. 5,775,699; US Patent No. 8,523,185; US Patent Pub. 2016/0121193; and US Patent No. 9,360,283.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 11, 2022/